TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00131-CV



                                    Debra Trbula, Appellant

                                                 v.

                     Brenda Rose Truelove and James M. Rose, Appellees


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 230,141-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                              MEMORANDUM OPINION


               Appellant Debra Trbula has filed an unopposed motion to dismiss this appeal and

order that costs related to this appeal be paid by the party incurring them. We grant the motion. See

Tex. R. App. P. 42.1(a)(1).




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: August 6, 2010